UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YEHUDA NELKENBAUM,

                           Plaintiff,

                     -against-
                                                                         19-CV-7953 (CM)
STATE OF NEW YORK; TOWN OF
                                                             ORDER GRANTING PLAINTIFF’S
FALLSBURG, NEW YORK; POLICE
                                                            REQUEST FOR EXTENSION OF TIME
OFFICER JORDY; POLICE OFFICER
CHAVALIER; SERGEANT SCHEVERING;
JOHN DOE 1 – 10; JANE DOE 1 − 10,
                           Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated October 25, 2019, the Court dismissed without prejudice Plaintiff’s claims

against the Town of Fallsburg, New York, and granted Plaintiff leave to amend his complaint to

detail his false arrest and false imprisonment claims. (ECF No. 4.)

       On December 26, 2019, Plaintiff filed a letter (ECF No. 5) requesting an extension of time

to comply with the Court’s October 25, 2019 order. Plaintiff indicates in his letter that it took time

to find a lawyer to assist him with drafting the amendment, and that because of the holiday season,

he was not able to finish the amendment by the deadline.

                                           CONCLUSION

       Plaintiff’s request for an extension of time to comply with the Court’s October 25, 2019

order is GRANTED. The Court grants Plaintiff until February 12, 2020, to file an amended

complaint that complies with the standards set forth in the Court’s October 25, 2019 order. If

Plaintiff fails to comply within the time allowed, the action will be dismissed for failure to state a

claim upon which relief may be granted. No further extensions will be granted.
          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

SO ORDERED.

Dated:      December 27, 2019
            New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                     2
